DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Chen et al. (CN 108989268 A, hereinafter “Chen”)
Yang et al. (CN 109829977 A, hereinafter “Yang”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 19-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 108989268 A, hereinafter “Chen”) in view of Yang et al. (CN 109829977 A, hereinafter “Yang”).
Regarding claims 1, 8 and 15:
A method for virtual interaction, which is applicable to an electronic device (Chen fig. 1 and corresponding paragraphs [0035]-[0041], where Chen teaches a method, system and computer with corresponding memory to store executable program, for virtual interaction with session presentation system), the method comprising:

Chen discloses a session presentation method, apparatus and compute device, and specifically disclosed (see paragraph 35-199 of the specification, figures 1-17): referring to figure 1, the session presentation method is applied to a session presentation system. The session presentation system comprises a terminal 11 0 and a server 120, the terminal 11 0 comprising at least a first terminal 111 and a second terminal 112. The terminal may establish a group for conducting a session. The message initiated in the session includes at least one of a text messages, a voice message, a video message, and a picture message. S304, in a three-dimensional simulated session scenario established from the current session, determining a spatial state in which the member identifies the associated three-dimensional virtual member. Spatial state is the state of three-dimensional virtual members in three-dimensional simulated conversational scenes, including physical positions and gestures. The pose may include, among other things, an orientation and an action of the three-dimensional virtual member.
S306, in the three-dimensional simulation session scene, adjusting the observation point
according to the spatial state of the three-dimensional virtual member to present a part of the three-dimensional virtual member in the three-dimensional simulation session scene within a field of view of the observation point; wherein the partial three-dimensional virtual member comprises a three-dimensional virtual member corresponding to a member identification corresponding to the originating message. The terminal may present a picture within the field of view of the observation point within an interface displayed on the display screen of the terminal. The terminal may also deflect the spatial state of the three-dimensional virtual member corresponding to the member identification corresponding to the originating message and determine the spatial position of the observation point so as to display the three-dimensional virtual member corresponding to the member identification corresponding to the originating message sideways within the field of view of the observation point by way of a perspective display. Determining a plurality of spatial positions of the observation point based on the spatial state, and moving the observation point in the plurality of spatial locations while correspondingly outputting the consecutive plurality of messages initiated in the current session, by presenting the three-dimensional virtual member associated with the same member identification corresponding to the initiated consecutive plurality of messages at different perspectives within a field of view of the observation point.
S308, when the message interaction state is ended, adjusting the observation point in the three-dimensional simulation session scene, and displaying the three-dimensional virtual member associated with each member identification in the current session within the field of view of the observation point.
As discus above, comparative document 1 discloses a method of virtual interaction, the method is applied to a server, comprising: creating a group of users, the group of users comprising a plurality of users, each user of the plurality of users corresponding to a device comprising a first display interface corresponding to the group of users, the first display interface comprising an avatar corresponding to the each user; receiving user information for each user in a group of users; sending user information for each user in the last received set of users to a device corresponding to any user in the group of users, the set of users includes each other user of the group of users other than the arbitrary user, to cause the device to drive an avatar of the arbitrary user in a first display interface of the group of users in accordance with user information of the arbitrary user, and to drive an avatar of each user of the group of users in a first display interface of the group of users in accordance with user information of each user of the set of users.
It follows that this claim differs from Comparative Document 1 in that the first display interface is converted into a second display interface having the same viewing angle as the viewing angle of the arbitrary user in accordance with the user information of the arbitrary user. Chen further discloses a second display interface viewed from a different observation point. Based on the above differences it can be determined that the technical problem actually solved by the technical solution of the claim is how to select the viewing angle of the display.
Yang in the same line of endeavor teaches discloses a method, apparatus, electronic device and medium for viewing a room in a virtual three-dimensional space, and specifically disclosed (Yang paragraphs 34-94 of the specification, Figs. 1-3): Referring to Fig. 1, the method includes: 101, after receiving request information for viewing a virtual three-dimensional space of a target house, determining, based on the request information, a target function interval and a target viewing angle range for which viewing is requested; 102: acquiring at least one user who is currently viewing the target premises, determining location information of the user in the target premises based on the functional context and viewing angle range of the target premises viewed by each user; 103: acquiring a target user existing in the target viewing angle range according to position information corresponding to each user, generating a target image according to the target user and the target viewing angle range, and transmitting the target image to a terminal corresponding to the request information; wherein the target image is seen through the target viewing angle range and includes a screen representing an avatar of the target user. The method provided by this embodiment is performed by a server, after user opens virtual three-dimensional space of target house through terminal, adjust to the target function and target viewing angle range you want to view (adjustment via mobile phone screen, may also be adjusted by the VR wearable device, which is not particularly limited in this embodiment>, the terminal transmits the target inter-function and the target viewing angle range to the server, and the server generates a screen within the target viewing angle range between the target inter-function and the target viewing angle range according to the received target inter-function and the target viewing angle range and transmits the screen to the terminal for viewing by the user. In order to simulate a real viewing scenario, users who are also viewing the same set of houses are presented in the virtual three-dimensional space by means of an avatar so that the users can see and interact with the users who are also currently viewing the house. The server locates the users who are also currently looking at the target house based on the received viewing information of each user, determines the location information in which each user is currently located, and generates an avatar located at the location corresponding to each location information. As the user adjusts the viewing angle range during viewing, the avatar appearing in the viewing angle range of the user changes in real time. Wherein the determining of the position information comprises determining, based on the user-adjusted inter-function and the range of viewing angles, a point at which the user is currently located between the functions, the point being
a position at which the user corresponds to the avatar. The orientation of the avatar is then
determined based on the range of viewing angles.
	Therefore, taking the teachings of Chen and Yang as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to change or adjust the viewing angle of the system to correspond to the view different players and/or observers such that the interaction to the three-dimensional scene could feel more realistic, since both Chen and Yang teaches technique to adjust the viewing angle whether in the environment or on the display based on user(s) location.
Regarding claims 2, 9 and 16:
Chen in view of Yang teaches wherein the first user joins the user group by sending image configuration information of the first user, initial avatar location information of the first user, and initial avatar orientation information of the first user to a server (Chen S702, S704, S706, S708, adjusting that spatial state of an existing three-dimensional virtual member in a three-dimensional simulated conversation scene when a new member identity is detected to the set of member identities. S704, querying the newly added member to identify the associated three-dimensional virtual member. S706, acquiring the spatial state of the queried three-dimensional virtual member in the three-dimensional simulated session scene. S708, aiming at the acquired spatial state, moving the queried three-dimensional virtual member into the three-dimensional simulated session scene.
Regarding claims 3, 10 and 17:
Chen in view of Yang teaches wherein: the image configuration information of the first user comprises the avatar of the first user and a size of an area occupied by the avatar of the first user; the initial avatar location information of the first user is determined based on the size of the area occupied by the avatar of the first user, current avatar location information of at least one user in the user group, and a size of an area occupied by the avatar of the at least one user; and the initial avatar orientation information of the first user is determined based on the initial avatar location information of the first user and avatar location information satisfying a distance condition; and wherein the avatar location information satisfying the distance condition 1s determined in the current avatar location information of the at least one user, and a location indicated by the avatar location information satisfying the distance condition is closest to a location indicated by the initial avatar location information of the first user (Chen S702, S704, S706, S708; Yang paragraphs 34-94 of the specification, Figs. 1-3, Chen teaches the message initiated in the session comprises at least one of a text message, a voice message (voice information), a video message and a picture message. The pose may include an orientation (facial orientation or body orientation) and an action (action information) of the three-dimensional virtual member, among others. Acquiring a captured facial image, the facial image corresponding to a member identification corresponding to the originating message; extracting facial expression feature data from the facial image; the three-dimensional virtual member (facial expression information) corresponding to the member identification corresponding to the originating message is updated in accordance with the facial expression feature data. Yang discloses (see above) that the location information in which each user is currently located is determined, and that an avatar (first location information of the user in the first display interface) is generated at a location corresponding to each location information.
Regarding claims 4 and 11:
Chen in view of Yang teaches wherein the first avatar location information of the first user is determined based on a movement distance of the first user, a movement direction of the first user, previously acquired second avatar location information of the first user, and previously acquired second avatar location information of other users in the user group, wherein the movement distance of the first user and the movement direction of the first user are determined based on a previously collected spatial location of the first user and a current spatial location of the first user (Chen S702, S704, S706, S708, figs. 1-17; Yang figs. 1-3 and corresponding paragraphs).
Regarding claims 5, 12 and 18:
Chen in view of Yang teaches wherein said determining the display interface based on the face orientation information of the first user corresponding to the current electronic device and the first avatar location information of the first user comprises:
constructing a target coordinate system matching the perspective of the first user based on the face orientation information of the first user and the first avatar location information of the first user, wherein a direction of one coordinate axis of the target coordinate system is same as a direction indicated by the face orientation information of the first user; and converting each pixel in the virtual scene to the target coordinate system, and determining a display interface comprising the converted virtual scene. (Chen S702, S704, S706, S708, figs. 1-17; Yang figs. 1-3 and corresponding paragraphs Yang teaches (see above) that the location information of each user in the target premises is determined based on the functional context and viewing angle range of the target premises viewed by that user. As the user adjusts the viewing angle range during viewing, the avatar appearing in the viewing angle range of the user changes in real time. Wherein the determining of the position information comprises determining, based on the user-adjusted inter-function and the range of viewing angles, a point at which the user is currently located between the functions, the point being a position at which the user corresponds to the avatar. The orientation of the avatar is then determined based on the range of viewing angles.
On the basis of the technical solution disclosed in Yang for viewing angle conversion, those skilled in the art will appreciate that the process involves conversion between display coordinates, and that it is readily conceivable to those skilled in the art to convert each pixel point by generating a spatial conversion matrix using the conversion relationship between the world coordinate system and the target coordinate system.


Allowable Subject Matter
Claims 6-7, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        November 4, 2022